DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 7, 13 and 14, canceled claims 2-3, 5-6, 8, 10-12 and 15 in the amendment received on 4/8/2021.

The claims 1, 4, 7, 9 and 13-14 are pending.

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
I.	Applicants argue on pages 8-9 of the remarks that, Chu fails to disclose all of a score, of at least one address, such that communication between the terminal and a communication partner terminal that is a communication partner of the terminal passes through the first communication network".
The Examiner respectfully disagrees with Applicant’s arguments because as describe below in the rejection Chu does teach a priority that is updated/converted on a day to day basis that will force the traffic to pass through a first communication network such as 301 in figure 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al. (U.S. Publication No. 2005/0105543 A1) in view of Chu et al. (U.S. Publication No. 2005/0259637 A1), and further in view of Moore et al. (U.S. Publication No. 2016/0094591 A1).
With respect to claim 1, Ikenaga discloses a communication system comprising: a first address notification apparatus provided in a first communication network (i.e., Moreover, as another method for solving the problem of the NAT traversal, a technique called as Simple Traversal of UDP through NATs (STUN) has been also devised. According to STUN, a communication terminal connected to a local area network subordinate to the NAT obtains a global address converted by means of the NAT on the basis of the information obtained from a server (STUN server) connected to a global network, ¶ 13.  Further see STUN servers 61 and 62 in figure 1). 
Ikenaga further discloses a second address notification apparatus provided in a second communication network that is different from the first communication network (i.e., see 61-62 and 41-44 figure 1). 
Ikenaga also discloses a communication control apparatus wherein the first address notification apparatus is a Session Traversal Utilities for NAT (STUN) server that includes circuitry that receives an address request from a terminal that can communicate with the first address notification apparatus and with the second address notification apparatus (i.e., A communication terminal which is connected to a private network subordinate to the NAT and is mounted with the function can obtain a global address and a port, both converted by means of the NAT by performing communication defined by UPnP.TM, ¶ 12.  Moreover, as another method for solving the problem of the NAT traversal, a technique called as Simple Traversal of UDP through NATs (STUN) has been also devised. According to STUN, a communication terminal connected to a local area network subordinate to the NAT obtains a global address converted by means of the NAT on the basis of the information obtained from a server (STUN server) connected to a global network [wherein the first address notification apparatus is a Session Traversal Utilities for NAT (STUN) server that includes circuitry that receives an address request from a terminal that can communicate with the first address notification apparatus and with the second address notification apparatus], ¶ 13). 
Ikenaga also discloses obtains a first source address from the address request, the first source address being an address that is used as a source address of the (i.e., Moreover, as another method for solving the problem of the NAT traversal, a technique called as Simple Traversal of UDP through NATs (STUN) has been also devised. According to STUN, a communication terminal connected to a local area network subordinate to the NAT obtains a global address converted by means of the NAT on the basis of the information obtained from a server (STUN server) connected to a global network, ¶ 13.  For example, when the local communication terminal A communicates with communication equipment (e.g. a STUN server 61) connected to the Internet 1, the local communication terminal A transmits a packet to the communication equipment. At this time, when the router 41 transfers the packet transmitted by the local communication terminal A to the Internet 1, the router 41 converts the transmission source address [obtains a source address from the address request] of the packet to be transferred from the private address (e.g. "aaa.aaa.aaa.aaa") assigned to the local communication terminal A to a global address (e.g. "qqq.qqq.qqq.qqq") assigned to the interface 41-1. Moreover, the router 41 converts the port number (for example, "3000") of the transmission source of a packet to be transferred to a port number (for example, "3010") which is not currently used by the router 41, ¶ 71.  Then, in a case where the local communication terminal A communicates with other communication equipment (e.g. the STUN server 62) connected to the Internet 1, the router 41 transfers a packet transmitted by the local communication terminal A to the Internet 1. At this time, the address of the transmission source of the packet to be transferred is similarly converted to a global address, but as the port number of the transmission source, a value produced by adding "1" to the port number ("3010") used at the last time is selected and is converted (the port number of the transmission source is converted to "3011" in this case), ¶ 72.  When the routers 41 and 43 receive a predetermined request packet based on the UPnP.TM. protocol from the local communication terminal A or the local communication terminal C, the routers 41 and 43 severally inform the local communication terminal A or the local communication terminal C of the global addresses and the port numbers, both converted by the NAT functions of the routers 41 and 43, ¶ 79.  All of these address are sources addresses at some point in the communication depending on which way the data is traveling). 
Ikenaga further discloses the second address notification apparatus is a STUN server includes circuitry that receives an address request from the terminal, obtains a source address from the address request (i.e., Moreover, as another method for solving the problem of the NAT traversal, a technique called as Simple Traversal of UDP through NATs (STUN) has been also devised. According to STUN, a communication terminal connected to a local area network subordinate to the NAT obtains a global address converted by means of the NAT on the basis of the information obtained from a server (STUN server) connected to a global network, ¶ 13.  For example, when the local communication terminal A communicates with communication equipment (e.g. a STUN server 61) connected to the Internet 1, the local communication terminal A transmits a packet to the communication equipment. At this time, when the router 41 transfers the packet transmitted by the local communication terminal A to the Internet 1, the router 41 converts the transmission source address [obtains a source address from the address request] of the packet to be transferred from the private address (e.g. "aaa.aaa.aaa.aaa") assigned to the local communication terminal A to a global address (e.g. "qqq.qqq.qqq.qqq") assigned to the interface 41-1. Moreover, the router 41 converts the port number (for example, "3000") of the transmission source of a packet to be transferred to a port number (for example, "3010") which is not currently used by the router 41, ¶ 71.  Then, in a case where the local communication terminal A communicates with other communication equipment (e.g. the STUN server 62) connected to the Internet 1, the router 41 transfers a packet transmitted by the local communication terminal A to the Internet 1. At this time, the address of the transmission source of the packet to be transferred is similarly converted to a global address, but as the port number of the transmission source, a value produced by adding "1" to the port number ("3010") used at the last time is selected and is converted (the port number of the transmission source is converted to "3011" in this case), ¶ 72.  When the routers 41 and 43 receive a predetermined request packet based on the UPnP.TM. protocol from the local communication terminal A or the local communication terminal C, the routers 41 and 43 severally inform the local communication terminal A or the local communication terminal C of the global addresses and the port numbers, both converted by the NAT functions of the routers 41 and 43, ¶ 79.  See A, B, C and D terminals in figure 1.  All of these address are sources addresses at some point in the communication depending on which way the data is traveling and just depending on which network the request originates from which can be a first, second, third, fourth, etc. network). 

However, Chu discloses the second source address being an external address that is used as a source address of the terminal on a side of the second communication network (i.e., In another embodiment of the invention, the request for establishing a call path also identifies the called party. In addition to determining the first network traversal, the network information server also determines a second network traversal between the called party and the root network [a second source address being exchanged]. The second network traversal is sent to either the calling party and/or the called party, ¶ 12) in order to provide a method for selecting an optimal path for packets through a data network including network address translators (¶ 2).
Chu also discloses transmits a response including the second source address to the terminal (i.e., But, STUN requests to addresses A31, A41, and A51 (the default address) will result in responses. Within the response is the translated address for B (PC 104) as viewed by A (PC 101), ¶ 64). 
Chu further discloses a converted priority score such that communication between the terminal and a communication partner terminal that is a communication partner of the terminal passes through the first communication network (i.e., There are many possible paths through the entire network that connect one party to the other. Not all paths that can be defined in the network are optimal, in terms of shortest path and fewest number of allocated resources. The path that is optimal goes through a point in the network known as a merge point. The merge point of a client and its peer is the first intersection of the traversal between the client and the root sub-network, and the traversal between the peer and the root sub-network. In reference to FIG. 1, if the client is in home network 201 and the peer is in home network 203, then the merge point between the client and the peer would then be sub-network 401. In determining the merge point, peer-to-peer links or tunnels between two sub-networks act as a bridge between the two sub-networks. For example, when the client is in network 201 and the peer is in network 204, the merge point between the client and the peer is the network pair 401 and 402, because of the peer-to-peer link is connecting them. The merge point of the client would be the network closest to it (network 401 for the client in network 201) and the merge point for the peer would be the network closest to it (network 402 for the peer in network 204), ¶ 34. Also see figure 1.  The first address notification apparatus would be the router contained inside access network 301 and the second address notification apparatus would be the router in say access network 302 or 303.  Thus, using the updated changed address priorities [converted priority score] the traffic communication would be required to pass through the first communication network 301 based on the ICE protocol determined priority which is recalculated/updated day to day [converted score] as discussed in ¶ 10).
Therefore, based on Ikenaga in view of Chu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chu to the system of Ikenaga in order to provide a method for selecting an optimal path for packets through a data network including network address translators.

However, Moore discloses wherein the communication control apparatus is configured to receive, from the terminal, a set of addresses including addresses notified to the terminal from the first address notification apparatus and the second address notification apparatus (i.e., Whenever at least one of the endpoints discovers more than one candidate giving rise to multiple candidate pairs, there will be a plurality of potentially available paths through the network via which the media session could be established [wherein the communication control apparatus is configured to receive, from the terminal, a set of addresses including addresses notified to the terminal from the first address notification apparatus and the second address notification apparatus], ¶ 108) in order to establish a media session between a first endpoint and a second endpoint via a communication network, so that media data can be transmitted between the endpoints in the established media session (¶ 6).
Moore also discloses scores indicating priority added to each address (i.e., In accordance with the ICE protocol, each candidate (e.g. 40a-44b) can be assigned a static priority in accordance with equation 1: priority=(2.sup.24)*(type preference)+(2.sup.8)*(local preference)+(2.sup.0)*(256-component ID), ¶ 110.  The priority is a type of score that allows that server address to be used based on the type of server/address selected). 
(i.e., The present disclosure recognizes that in certain circumstances, allowing greater flexibility than that specified with the rigid rules of the ICE protocol can lead to bandwidth savings to be made during the signaling phase of call setup, particularly in bandwidth constrained networks. Such bandwidth saving can, in embodiment of the present subject matter, be achieved variously by: 3. Changing the order in which candidate pairs are checked, i.e. ordering the check list differently from the ordering specified by the ICE protocol, so as to "deprioritize" candidate pairs that are unlikely to be valid or used in the current circumstances, ¶s 36 and 39.  Thus, the deprioritizing is a converting of the original score/priority to a new score/priority since a priority is a type of score that allows that server address to be used based on the type of server/address selected.  Further ¶ 114 teaches that once the candidate pairs are formed and priorities assigned in accordance with equation (1), candidate pair static priorities for each candidate pair can be calculated in accordance with equation 2: pair priority=2.sup.32*MIN(G, D)+2*MAX(G, D)+(G>D? 1: 0) where G is the static priority for the initiating endpoint's candidate, D that for the responding endpoint's candidate, and G>D?1:0 an expression whose value is 1 if G is greater than D, and 0 otherwise [convert a score, of at least one address, that is calculated based on an ICE protocol], ¶ 114.  Because ICE deprioritizes relayed candidates as compared with to non-relayed candidates, candidate pairs which include a relayed candidate are deprioritized as compared with those that do not, ¶ 115). 
Moore also discloses transmit the set of addresses and the scores including the converted score to the communication partner terminal (i.e., In accordance with ICE, each candidate performed a candidate "gathering" phase, in which each of the endpoints identifies every candidate available to it. The endpoints then exchange candidates, by each endpoint transmitting to the other endpoint its gathered candidates, ¶ 28). 
Therefore, based on Ikenaga in view of Chu, and further in view of Moore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moore to the system of Ikenaga and Chu in order to establish a media session between a first endpoint and a second endpoint via a communication network, so that media data can be transmitted between the endpoints in the established media session.

With respect to claim 4, Ikenaga discloses wherein the communication control apparatus is configured to obtain conversion reference information from an external server, and convert based on the conversion reference information (i.e., At Step S21, the UPnP module 154 obtains the IP address of the NAT. At this time, for example, a series of operations defined by the UPnP.TM. protocol, which is called as "Get External IP Address", is executed. Consequently, in the case where the router 41 has the UPnP.TM. function installed, a global address (the global address of the interface 41-1 in this case) converted by the NAT function is transmitted to the local communication terminal A as a response from the router 41, ¶ 102). 
Ikenaga may not explicitly disclose a score conversion.
However, Chu discloses a score conversion (i.e., A NAT device translates private IP addresses and port numbers within the private network into public internet (IP) addresses when the communication passes between private and public networks or passes between networks within a common network that use different addressing spaces., ¶ 7.  The NAT device creates an entry in the translation table indicating that it should translate an address/port ID number from A1/P1 to X1/Q1 in the origination address fields for out-bound packets and vice versa, from X1/Q1 to A1/P1, in the destination address field for inbound packet. For full cone NAT device operation, the NAT device will now accept packets from any external host as long as the packets are sent to X1/Q1, the address/port ID representing the internal host. Even though the internal host has only communicated with one external host, the NAT device operating in full cone mode will accept inbound packets from any external host provided they are addressed to the correct address/port ID number that was used with the first external host, ¶ 36.  The new translated addresses, B31A and B41A, are referred to as peer derived addresses. The priority of address B31A is the same as the priority of address A31; the priority of address B41A is the same as the priority of address A41; and the priority of address B51A is the same as the priority of address A51. If the priority of two addresses is the same, the ICE protocol determines that a peer-derived address takes precedence over an address that is self-discovered. In the example, peer-derived address B31A has a higher priority than self-discovered address B31, ¶ 65.  The end-point sends all the discovered addresses to its peer. In turn, the peer tests connectivity by sending STUN requests to all the addresses received from the end-point. The addresses are then ranked by priority and the address with highest priority will then be selected for use, ¶ 74.  By using a Server_Information_Request message, the ICE_INFO client requests the address of TURN, STUN, and other servers through which the client can then request address allocation or learn its translated addresses, ¶ 85.  As an alternative to the single ICE_INFO server and in support of back-up and load balancing functions, each individual ICE_INFO server may be replaced by a group of servers. All servers within the group are of the same type and share the same priority. Only one of the servers within the group should be primarily used. Each server within a group is identified by two additional parameters, namely, preference and weight. A server having the highest preference is expected to be consulted first. Only when that server is unavailable, should other servers in the group be contacted. Servers within a group also have a preference. The weight parameter is used to set the relative frequency with which servers are to be consulted among the subgroup of servers that have the same preference. In the following example, a group includes two servers A and B having the same preference and having different weights, ¶ 92.  Preference and weight of each server in a group should also be available to the ICE_INFO server. It is understood that this information can be resident in a topological database available to server 600 and is either manually or automatically administered, ¶ 96) in order to provide a method for selecting an optimal path for packets through a data network including network address translators (¶ 2).
Therefore, based on Ikenaga in view of Chu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chu to the system of Ikenaga in order to provide a method for selecting an optimal path for packets through a data network including network address translators.


Ikenaga also discloses a second address notification apparatus provided in a second communication apparatus, comprising: circuitry configured to receive addresses from a terminal that can communicate with the first address notification apparatus and the second address notification apparatus (i.e., Moreover, a technique for providing P2P communication by using a relay server and a router together with the NAT in a case where a terminal managed under a global address and a terminal managed under a private address perform communication with each other, ¶ 14.  Also see 63 in figure 1). 
Ikenaga further discloses transmits the addresses to a communication partner terminal that is a communication partner of the terminal (i.e., an information management apparatus (e.g. a relay server 63 in FIG. 1) connected to the second network for managing the address information of the first information processing apparatus and the second information processing apparatus on the second network, ¶ 55.  Also see figures 14-15 and associated text describing the exchange of information between communication partners [transmits the addresses to a communication partner terminal that is a communication partner of the terminal]). 
Ikenaga also discloses wherein the addresses includes an address obtained from a response to an address request that is transmitted to the first address notification apparatus from the terminal, and an address obtained from a response to an address request that is transmitted to the second address notification apparatus from the terminal (i.e., Moreover, a technique for providing P2P communication by using a relay server and a router together with the NAT in a case where a terminal managed under a global address and a terminal managed under a private address perform communication with each other has been also proposed, ¶ 14.  FIG. 12 is a view showing an example of the exchange information stored in the relay server, ¶ 45.  Also see figure 12 showing the addresses obtained from the relay server). 
Ikenaga may not explicitly disclose a set of addresses.
However, Chu discloses a set of addresses (i.e., Either concurrent with the step described immediately above or subsequent to that step, PC 104 sends STUN requests to all the addresses provided by PC 101 in the SDP. In the example, those addresses were address A, A3, A4, A5, A31, and A41 [a set of addresses], ¶ 64) in order to provide a method for selecting an optimal path for packets through a data network including network address translators (¶ 2).
Chu further discloses a converted priority score such that communication between the terminal and a communication partner terminal that is a communication partner of the terminal passes through the first communication network (i.e., There are many possible paths through the entire network that connect one party to the other. Not all paths that can be defined in the network are optimal, in terms of shortest path and fewest number of allocated resources. The path that is optimal goes through a point in the network known as a merge point. The merge point of a client and its peer is the first intersection of the traversal between the client and the root sub-network, and the traversal between the peer and the root sub-network. In reference to FIG. 1, if the client is in home network 201 and the peer is in home network 203, then the merge point between the client and the peer would then be sub-network 401. In determining the merge point, peer-to-peer links or tunnels between two sub-networks act as a bridge between the two sub-networks. For example, when the client is in network 201 and the peer is in network 204, the merge point between the client and the peer is the network pair 401 and 402, because of the peer-to-peer link is connecting them. The merge point of the client would be the network closest to it (network 401 for the client in network 201) and the merge point for the peer would be the network closest to it (network 402 for the peer in network 204), ¶ 34. Also see figure 1.  The first address notification apparatus would be the router contained inside access network 301 and the second address notification apparatus would be the router in say access network 302 or 303.  Thus, using the updated changed address priorities [converted priority score] the traffic communication would be required to pass through the first communication network 301 based on the ICE protocol determined priority which is recalculated/updated day to day [converted score] as discussed in ¶ 10).
Therefore, based on Ikenaga in view of Chu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chu to the system of Ikenaga in order to provide a method for selecting an optimal path for packets through a data network including network address translators.
Ikenaga and Chu may not explicitly disclose wherein the circuitry converts a score that is calculated based on an ICE protocol, of at least one address among scores indicating priority added to each address of the set of addresses.
However, Moore discloses wherein the circuitry converts a score that is calculated based on an ICE protocol, of at least one address among scores indicating (i.e., The present disclosure recognizes that in certain circumstances, allowing greater flexibility than that specified with the rigid rules of the ICE protocol can lead to bandwidth savings to be made during the signaling phase of call setup, particularly in bandwidth constrained networks. Such bandwidth saving can, in embodiment of the present subject matter, be achieved variously by: 3. Changing the order in which candidate pairs are checked, i.e. ordering the check list differently from the ordering specified by the ICE protocol, so as to "deprioritize" candidate pairs that are unlikely to be valid or used in the current circumstances [wherein the circuitry converts a score that is calculated based on an ICE protocol, of at least one address among scores indicating priority added to each address of the set of addresses], ¶s 36 and 39.  Thus, the deprioritizing is a converting of the original score/priority to a new score/priority since a priority is a type of score that allows that server address to be used based on the type of server/address selected.  Further ¶ 114 teaches that once the candidate pairs are formed and priorities assigned in accordance with equation (1), candidate pair static priorities for each candidate pair can be calculated in accordance with equation 2: pair priority=2.sup.32*MIN(G, D)+2*MAX(G, D)+(G>D? 1: 0) where G is the static priority for the initiating endpoint's candidate, D that for the responding endpoint's candidate, and G>D?1:0 an expression whose value is 1 if G is greater than D, and 0 otherwise [convert a score, of at least one address, that is calculated based on an ICE protocol such that communication between the terminal and a communication partner terminal that is a communication partner of the terminal passes through a predetermined communication network], ¶ 114.  Because ICE deprioritizes relayed candidates as compared with to non-relayed candidates, candidate pairs which include a relayed candidate are deprioritized as compared with those that do not, ¶ 115) in order to establish a media session between a first endpoint and a second endpoint via a communication network, so that media data can be transmitted between the endpoints in the established media session (¶ 6).
Therefore, based on Ikenaga in view of Chu, and further in view of Moore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moore to the system of Ikenaga and Chu in order to establish a media session between a first endpoint and a second endpoint via a communication network, so that media data can be transmitted between the endpoints in the established media session.

With respect to claim 9, Ikenaga discloses a computer readable recording medium storing a program for causing a computer to function as each unit in the communication control apparatus as claimed in claim 7 (i.e., The present invention relates to a system and a method of information communication, an information processing apparatus and an information processing method, a program and a recording medium, and more particularly to a system and a method of information communication, an information processing apparatus and an information processing method, a program and a recording medium, all for enabling the realization of surer NAT traversal, ¶ 3.  A recording medium of the present invention is a recording medium on which a program of an information processing apparatus is recorded, the information processing apparatus connected to a first network and also to a second network through an address information converting apparatus for converting address information, the recording medium is characterized by recording therein the program which makes a computer execute: a judgment controlling step of controlling the judgment of whether or not the address information converting apparatus has an address information informing function for informing the address information of the information processing apparatus on the second network, a first registration controlling step of performing control to obtain the address information of the information processing apparatus on the second network by the address information informing function to register the obtained address information in an information management apparatus connected to the second network in a case where the address information converting apparatus is judged to have the address information informing function by the process of the judgment controlling step, and a second registration controlling step of performing control to estimate the address information of the information processing apparatus on the second network on the basis of the information provided from an address information providing apparatus connected to the second network for providing information pertaining to the address information of the information processing apparatus connected to the first network on the second network, and to register the estimated address information in the information management apparatus in a case where the address information converting apparatus is judged not to have the address information informing function by the process of the judgment controlling step, ¶ 31).

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


Ikenaga further discloses each of the first communication control apparatus and the second communication control apparatus comprising a relay unit that receives addresses from a terminal that can communicate with the first address notification apparatus and the second address notification apparatus (i.e., Moreover, a technique for providing P2P communication by using a relay server and a router together with the NAT in a case where a terminal managed under a global address and a terminal managed under a private address perform communication with each other, ¶ 14.  Also see 63 in figure 1.  It would be obvious to include the relay as part of either communication control apparatus since embedding functionality in devices to reduce complexity is well known in the art). 
Ikenaga may not explicitly disclose a set of addresses.
However, Chu discloses a set of addresses (i.e., Either concurrent with the step described immediately above or subsequent to that step, PC 104 sends STUN requests to all the addresses provided by PC 101 in the SDP. In the example, those addresses were address A, A3, A4, A5, A31, and A41 [a set of addresses], ¶ 64) in order to provide a method for selecting an optimal path for packets through a data network including network address translators (¶ 2).
Chu further discloses a converted priority score such that communication between the terminal and a communication partner terminal that is a communication partner of the terminal passes through the first communication network (i.e., There are many possible paths through the entire network that connect one party to the other. Not all paths that can be defined in the network are optimal, in terms of shortest path and fewest number of allocated resources. The path that is optimal goes through a point in the network known as a merge point. The merge point of a client and its peer is the first intersection of the traversal between the client and the root sub-network, and the traversal between the peer and the root sub-network. In reference to FIG. 1, if the client is in home network 201 and the peer is in home network 203, then the merge point between the client and the peer would then be sub-network 401. In determining the merge point, peer-to-peer links or tunnels between two sub-networks act as a bridge between the two sub-networks. For example, when the client is in network 201 and the peer is in network 204, the merge point between the client and the peer is the network pair 401 and 402, because of the peer-to-peer link is connecting them. The merge point of the client would be the network closest to it (network 401 for the client in network 201) and the merge point for the peer would be the network closest to it (network 402 for the peer in network 204), ¶ 34. Also see figure 1.  The first address notification apparatus would be the router contained inside access network 301 and the second address notification apparatus would be the router in say access network 302 or 303.  Thus, using the updated changed address priorities [converted priority score] the traffic communication would be required to pass through the first communication network 301 based on the ICE protocol determined priority which is recalculated/updated day to day [converted score] as discussed in ¶ 10).
Therefore, based on Ikenaga in view of Chu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chu to the system of Ikenaga in order to provide a method for 
Ikenaga and Chu may not explicitly disclose each of the first communication control apparatus and the second communication control apparatus comprising circuitry that converts a score that is calculated based on an ICE protocol, of at least one address among scores indicating priority added to each address of the set of addresses.
However, Moore discloses each of the first communication control apparatus and the second communication control apparatus comprising circuitry that converts a score that is calculated based on an ICE protocol, of at least one address among scores indicating priority added to each address of the set of addresses (i.e., The present disclosure recognizes that in certain circumstances, allowing greater flexibility than that specified with the rigid rules of the ICE protocol can lead to bandwidth savings to be made during the signaling phase of call setup, particularly in bandwidth constrained networks. Such bandwidth saving can, in embodiment of the present subject matter, be achieved variously by: 3. Changing the order in which candidate pairs are checked, i.e. ordering the check list differently from the ordering specified by the ICE protocol, so as to "deprioritize" candidate pairs that are unlikely to be valid or used in the current circumstances [wherein the circuitry converts a score that is calculated based on an ICE protocol, of at least one address among scores indicating priority added to each address of the set of addresses], ¶s 36 and 39.  Thus, the deprioritizing is a converting of the original score/priority to a new score/priority since a priority is a type of score that allows that server address to be used based on the type of server/address selected.  Further ¶ 114 teaches that once the candidate pairs are formed and priorities assigned in accordance with equation (1), candidate pair static priorities for each candidate pair can be calculated in accordance with equation 2: pair priority=2.sup.32*MIN(G, D)+2*MAX(G, D)+(G>D? 1: 0) where G is the static priority for the initiating endpoint's candidate, D that for the responding endpoint's candidate, and G>D?1:0 an expression whose value is 1 if G is greater than D, and 0 otherwise [convert a score, of at least one address, that is calculated based on an ICE protocol such that communication between the terminal and a communication partner terminal that is a communication partner of the terminal passes through a predetermined communication network], ¶ 114.  Because ICE deprioritizes relayed candidates as compared with to non-relayed candidates, candidate pairs which include a relayed candidate are deprioritized as compared with those that do not, ¶ 115) in order to establish a media session between a first endpoint and a second endpoint via a communication network, so that media data can be transmitted between the endpoints in the established media session (¶ 6).
Therefore, based on Ikenaga in view of Chu, and further in view of Moore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moore to the system of Ikenaga and Chu in order to establish a media session between a first endpoint and a second endpoint via a communication network, so that media data can be transmitted between the endpoints in the established media session.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
7/20/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447